Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Chen et al (US 2008/0019456) discloses, in figure 1, the same circuitry of the instant application’s figure 1. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 6 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sorrells et al (US 2008/0285681).
	Regarding claims 1, 6 and 15, Sorrells discloses a system, method and computer program product on a non-transitory computer-readable medium that, when executed by a processor (Paragraph 0747: one skilled in the art will recognize that these functional building blocks can be implemented in processors executing appropriate software and the like and combinations thereof.) cause an apparatus to: 
perform an envelope processing on a first signal to obtain an envelope value (E(n)) of the first signal, wherein n is a discrete time (Abstract: in one embodiment, a plurality of signals are individually amplified, then summed to form a discrete time-varying complex envelope signal. Phase and/or frequency characteristics of one or more of the signals are controlled to provide the desired phase, frequency and/or amplitude characteristics of the desired time-varying complex envelope signal.); 
obtain a phase value (0(n)) based on E(n), wherein 0(n) and E(n) are in a linear relationship (Figure 1C: the phase controller outputs signals to be input to the summer. The diagrams show the phase relationship between the two signals to be combined and the combined signal. Examples 1 and 2 appear to show the phase difference of the two signals to be combined as twice the angle. Figure 1B shows the relationship between the phase and amplitude of the signals.); 8Atty. Docket No. 4747-92800 (85856360US03) 
separate the first signal into a second signal and a third signal based on 0(n) (Figure 1E: the first signal is split into a second and third signal.), wherein a phase difference between the second signal and the third signal is 2 0(n)) (Figure 1C: the phase controller outputs signals to be input to the summer. The diagrams show the phase relationship between the two signals to be combined and the combined signal. Examples 1 and 2 appear to show the phase difference of the two signals to be combined as twice the angle.); 
amplify the second signal to obtain an amplified second signal (Figure 1E: the first signal is split into a second and third signal. Both the second and third signals are amplified by amplifiers 190-1 and 190-n); 
amplify the third signal to obtain an amplified third signal (Figure 1E: the first signal is split into a second and third signal. Both the second and third signals are amplified by amplifiers 190-1 and 190-n); and 
combine the amplified second signal and the amplified third signal to obtain a fourth signal (Figure 1E: the first signal is split into a second and third signal and combined by the summer.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 7, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrells et al (US 2008/0285681) in view of Langer et al (US 2020/0295790).
Regarding claims 2, 7 and 16, Sorrells discloses the system, method and product stated above. Sorrells further discloses the system can repeat the process disclosed above when a new output is desired or required. Therefore, Sorrells discloses a system to:
perform the envelope processing on the fifth signal (Abstract: in one embodiment, a plurality of signals are individually amplified, the summed to form a discrete time-varying complex envelope signal. Phase and/or frequency characteristics of one or more of the signals are controlled to provide the desired phase, frequency and/or amplitude characteristics of  the desired time-varying complex envelope signal.); 
(Figure 1E: the first signal is split into a second and third signal.); 
amplify the two channels of signals to obtain two channels of amplified signals (Figure 1E: the first signal is split into a second and third signal. Both the second and third signals are amplified by amplifiers 190-1 and 190-n); and 
combine the two channels of amplified signals to output a sixth signal (Figure 1E: the first signal is split into a second and third signal and combined by the summer.).  
Sorrells does not disclose predistorting the signal prior to the envelope processing.
Langer discloses digitally predistorting signals in the circuit shown in figure 1. Langer discloses a system to: 
obtain a digital predistortion coefficient based on a previous fourth signal (paragraph 0005: figure 5 illustrates an exemplary predistortion system that includes coefficients adaptation circuitry to adapt predistortion function coefficients to compensate for a difference in a transmit chain as compared to a transmit chain used during calibration or learning.); 
substitute the digital predistortion coefficient into a digital predistortion model to obtain a digital predistortion output signal (Paragraph 0017: the predistortion function 125 can be a polynomial representation, a physical based model, a model emulating physical effects, or any other model that is appropriate to describe the non-linear impairments of the PA.); 
(Figure 1: digital predistortion circuitry 125 received the fed back output signal.), wherein the digital predistortion model comprises a digital predistortion factor ( K(n - Tm) ) , wherein Tm is a memory depth, and wherein a first nonlinear distortion characteristic of the digital predistortion output signal is opposite to a second nonlinear distortion characteristic of the previous fourth signal (Paragraph 0035: a generic memory polynomial representation of a predistortion function is disclosed wherein N is the memory depth. The predistortion will attempt to remove nonlinear distortion characteristics that were present in the previously output signal.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predistortion system of Langer into the processing system of Sorrells. Predistortion will compensate for the non-linear characteristics of the power amplifier and other components in the transmitter. This compensation will improve the function of the communication system and make the system more effective.
Regarding claims 12 and 14, Sorrells discloses a system, method and computer program product on a non-transitory computer-readable medium as stated above. Sorrells does not disclose the envelope processing system and method is applied to a fifth generation mobile communication system. 
Langer discloses a system in the context of envelope training under the 5G New Radio (NR) standard in paragraph 0009. Paragraph 0010 discloses additional information regarding the 5G NR communication standard and paragraph 0011 .

4.	Claims 5, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrells et al (US 2008/0285681) in view of Zhang et al (WO 2019134702A1).
	Regarding claims 5, 10 and 19, Sorrells discloses a system, method and computer program product on a non-transitory computer-readable medium as stated above. Sorrells does not disclose the details regarding the impedance matching as recited in the claims. Zhang discloses the outphasing circuits disclosed in figures 1 and 3. Figure 3 discloses the separating of the input signal into two signals, amplifying each of the split signals, conducting power impedance matching on each of the amplified signals and combining the amplified signals in the combiner. Paragraph 0054 and claim 4 discloses the optimal impedance corresponds to the peak output power. Therefore, the impedance after matching corresponds to the peak or maximum power output. Paragraph 0039 discloses the load of the power amplifier reaches a maximum power point and the maximum efficiency point along with the change in the phase angle, so that the purpose of improving the output power and the efficiency is achieved. Paragraph 0068 discloses the interception points on the impedance curves. Claim 3 .

5.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrells et al (US 2008/0285681) in view of Ma et al (US 2014/0266464).
	Regarding claims 11 and 13, Sorrells discloses a system, method and computer program product on a non-transitory computer-readable medium as stated above. Sorrells does not disclose combining, using a Chireix synthesizer, the amplified second signal and the amplified third signal to obtain the fourth signal. 
	Ma discloses an apparatus and method for asymmetrically driven partial outphasing power amplifier. The circuit is shown in figure 1. An input signal is split and each split signal is amplified. The amplified signals are combined in a Chireix combiner 110. Paragraphs 0016 and 0017 provide additional information regarding the Chireix combiner 110. Figure 1 shows outphasing angle between the first signal and the second signal as a function of the signal power (amplitude) (paragraph 0016).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the teaching of utilizing a Chireix combiner to combine two signals that were split and amplified as taught by Ma for the combiner of the two signals that were split and amplified as taught by Sorrells since they operate in substantially the same manner and would yield .

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrells et al (US 2008/0285681) in view of Langer et al (US 2020/0295790) further in view of Ma et al (US 2014/0266464).
Regarding claim 20, Sorrells discloses a system, method and computer program product on a non-transitory computer-readable medium as stated above. Sorrells does not disclose the envelope processing system and method is applied to a fifth generation mobile communication system. 
Langer discloses a system in the context of envelope training under the 5G New Radio (NR) standard in paragraph 0009. Paragraph 0010 discloses additional information regarding the 5G NR communication standard and paragraph 0011 discloses additional information regarding the envelope tracking. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Langer regarding the implementation for the 5G New Radio (NR) standard in systems and method of envelope processing into the envelope processing system and method of Sorrells. The new capabilities of the newest mobile communication standards can be utilized, optimizing the capabilities of the system and method.
The combination of Sorrells and Langer does not disclose combining, using a Chireix synthesizer, the amplified second signal and the amplified third signal to obtain the fourth signal. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the teaching of utilizing a Chireix combiner to combine two signals that were split and amplified as taught by Ma for the combiner of the two signals that were split and amplified as taught by the combination of Sorrells and Langer since they operate in substantially the same manner and would yield predictable results. In addition, Ma discloses advantages to using this combiner as stated in paragraph 0017.

Allowable Subject Matter
7.	Claims 3, 4, 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not disclose each and every limitation of claims 3, 4, 8, 9, 17 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/5/2022